                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                  Civil Action No. 4:19-cv-00157

                                           )
DIJON SHARPE,                              )
          Plaintiff,                       )
                                           )
                 v.                        )
                                           )                    VERIFIED COMPLAINT
WINTERVILLE POLICE DEPARTMENT; )
Officer WILLIAM BLAKE ELLIS,               )                              [COMP]
in his official capacity only; and         )
Officer MYERS PARKER HELMS IV, both )
individually and in his official capacity, )
                 Defendants.               )
                                           )

       NOW COMES the Plaintiff Dijon Sharpe (“Mr. Sharpe”), by and through undersigned

counsel T. Greg Doucette, and complains of the above-captioned Defendants as follows:

                                 I. SUMMARY OF THE CASE

       1. The proliferation of smartphones – mobile phones with internet connectivity and the

ability to record video – has revolutionized the ability of citizens to monitor public servants in

the public performance of their duties, and to hold those servants accountable for abuse.

       2. The power of these devices has been amplified by “livestreaming” platforms such as

Twitter’s Periscope and Facebook Live, which enable smartphone owners to broadcast video in

real-time to interested audiences in a fashion similar to traditional television stations.




                                      -1-
            Case 4:19-cv-00157-D Document 1 Filed 11/03/19 Page 1 of 9
         3. This combination of real-time smartphone recording coupled with live broadcast has

dramatically raised public awareness of violence committed by law enforcement. See, e.g., the

police killings of Philando Castile1 and Alton Sterling2 in the same 48-hour period of July 2016.

         4. Six of the federal Circuit Courts of Appeals – the First, Third, Fifth, Seventh, Ninth,

and Eleventh Circuits – have each found that recording police during the performance of their

duties is protected by the First Amendment to the Constitution of the United States, subject to

only minor limitations.3

         5. While the Fourth Circuit Court of Appeals has not yet considered whether such a

right to record police exists, nor whether a hypothetical right to record would also encompass the

ability to broadcast that recording in real-time via a livestreaming platform, the rare unanimity

among so many of its sister circuits – now spanning two decades – is such that the right to record

police is clearly established in the Fourth Circuit as well.


1
  Graphic video shows aftermath of shooting by police officer in Falcon Heights, Minneapolis Star-Trib. (Jul. 7,
2016, 3:13 PM), http://www.startribune.com/graphic-video-shows-aftermath-of-shooting-by-police-officer-in-
falcon-heights/385791431/
2
  Maya Lau and Bryn Stole, Video shows fatal confrontation between Alton Sterling, Baton Rouge police officer,
New Orleans Advocate (Jul. 5, 2016, 11:28 PM),
https://www.theadvocate.com/baton_rouge/news/alton_sterling/article_7a1711be-1d0a-5f98-9274-
113b819b7431.html
3
  Fields v. City of Phila., 862 F.3d 353 (3rd Cir. 2017) (clearly establishing right to record police, holding “[s]imply
put, the First Amendment protects the act of photographing, filming, or otherwise recording police officers
conducting their official duties in public”); Turner v. Lieutenant Driver, 848 F.3d 678 (5th Cir. 2017) (clearly
establishing right to record police, holding “[w]e conclude that First Amendment principles, controlling authority,
and persuasive precedent demonstrate that a First Amendment right to record the police does exist, subject only to
reasonable time, place, and manner restrictions”); Gericke v. Begin, 753 F.3d 1 (1st Cir. 2014) (expanding Glik,
infra, to traffic stops and holding “a police order that is specifically directed at the First Amendment right to film
police performing their duties in public may be constitutionally imposed only if the officer can reasonably conclude
that the filming itself is interfering, or is about to interfere, with his duties”); Am. Civil Liberties Union of Ill. v.
Alvarez, 679 F.3d 583 (7th Cir. 2012) (invalidating wiretap statute, holding “the First Amendment limits the extent
to which Illinois may restrict audio and audiovisual recording of utterances that occur in public”) ; Glik v. Cunniffe,
655 F.3d 78 (1st Cir. 2011) (finding a “clearly established” right to record police, concluding “[t]he filming of
government officials engaged in their duties in a public place, including police officers performing their
responsibilities, fits comfortably within [First Amendment] principles”); Smith v. City of Cumming, 212 F.3d 1332
(11th Cir. 2000) (holding “[t]he First Amendment protects the right to gather information about what public officials
do on public property, and specifically, a right to record matters of public interest”); Fordyce v. City of Seattle, 55
F.3d 436 (9th Cir. 1995) (vacating and remanding for trial where genuine issue of fact existed as to whether police
“attempt[ed] to prevent or dissuade [Fordyce] from exercising his First Amendment right to film matters of public
interest”).


                                        -2-
              Case 4:19-cv-00157-D Document 1 Filed 11/03/19 Page 2 of 9
       6. Mr. Sharpe is a black male who records and broadcasts his interactions with law

enforcement for his own protection, yet was physically attacked by Officer Helms when

Mr. Sharpe disclosed that he was livestreaming his interaction with the officer, and was then

threatened with arrest by Officer Blake if Mr. Sharpe attempted to broadcast such interactions

again in the future.

                                          II. PARTIES

       7. The Plaintiff Dijon Sharpe (“Mr. Sharpe”) is a citizen and resident of Pitt County,

North Carolina.

       8. The Defendant Winterville Police Department (“the Defendant Police Department”)

is a unit of the town of Winterville in Pitt County, North Carolina. Winterville is a municipal

corporation established pursuant to Article VII, Section 1 of the North Carolina State

Constitution.

       9. Upon information and belief, the Defendant William Blake Ellis (“Officer Ellis”) is a

citizen and resident of Pitt County, North Carolina.

       10. Upon information and belief, the Defendant Myers Parker Helms IV (“Officer

Helms”) is a citizen and resident of Pitt County, North Carolina.

       11. Upon information and belief, on or about 9 October 2018, the Defendant Police

Department employed both Officer Ellis and Officer Helms, who were each acting within the

course and scope of their respective employment as law enforcement officers during the

interactions described herein.

                                 III. JURISDICTION AND VENUE

       12. This Court has personal jurisdiction over the Defendants under Fed. R. Civ. P. 4(k)

and N.C. Gen. Stat. § 1-75.4.




                                      -3-
            Case 4:19-cv-00157-D Document 1 Filed 11/03/19 Page 3 of 9
       13. This Court has original subject matter jurisdiction under 28 U.S.C. § 1331 as

Plaintiff’s claim arises under the Constitution and laws of the United States.

       14. Venue in this Court is proper under 28 U.S.C. § 1391(b).

                                           IV. FACTS

       15. On or about 29 November 2017, Mr. Sharpe was the passenger in a vehicle that was

pulled over by law enforcement in Greenville, North Carolina (the “Greenville incident”).

       16. During the traffic stop, Mr. Sharpe was forced by law enforcement to exit the vehicle,

whereupon he was tased, choked, and severely beaten by the responding officers. Mr. Sharpe

was then charged with two counts of violating N.C. Gen. Stat. § 14-223 (misdemeanor resisting a

public officer) and one count of violating N.C. Gen. Stat. § 14-34.7(C)(1) (felony assault

inflicting physical injury on a law enforcement officer).

       17. All charges against Mr. Sharpe relating to the Greenville incident were dismissed by

the District Attorney.

       18. Mr. Sharpe’s experience during the Greenville incident spurred him to become a civic

activist promoting greater accountability for law enforcement. Mr. Sharpe also took precautions

to ensure any future interactions he had with law enforcement would be recorded for protection.

       19. On or about 9 October 2018, Mr. Sharpe was again the passenger in a vehicle pulled

over by law enforcement.

       20. The Defendant Police Department’s officers, Officer Ellis and Officer Helms,

conducted the traffic stop.

       21. While the driver and Mr. Sharpe waited for police to first approach the vehicle, the

driver called an unidentified party on his mobile phone so the party was aware the vehicle had

been pulled over by police.




                                      -4-
            Case 4:19-cv-00157-D Document 1 Filed 11/03/19 Page 4 of 9
       22. At the same time, Mr. Sharpe turned on the video recording function of his

smartphone and began livestreaming – broadcasting in real-time – via Facebook Live to his

Facebook account.

       23. Mr. Sharpe’s original Facebook Live video can be accessed by the Court directly at

https://www.facebook.com/d.r.sharpe/videos/2251012878304654/. In addition, a certified

transcript of the Facebook Live video is attached hereto as Plaintiff’s Exhibit A.

       24. During the interaction with Officer Helms at approximately the [04:44] mark in the

video, Mr. Sharpe declined to provide his name when asked. Exhibit A, pp. 8-9.

       25. The officers later return to their patrol car, presumably to run the driver’s license and

write up the resulting citations.

       26. During this period Mr. Sharpe notes his practice of recording his interactions with law

enforcement, stating at the [08:52] mark “I’m recording every time we get stopped.” Id., p. 14.

       27. Near the [11:42] mark of the video, Officer Helms returns to the vehicle and asks

Mr. Sharpe “What have we got? Facebook Live, cous[in]?” Id., p. 17.

       28. Mr. Sharpe responds in the affirmative, at which point Officer Helms abruptly

reaches into the vehicle and attempts to grab Mr. Sharpe’s phone, and later pulls on both

Mr. Sharpe’s seatbelt and Mr. Sharpe’s shirt in a further attempt to seize the phone. Id.

       29. During this assault on Mr. Sharpe, Officer Helms claims “We ain’t gonna do

Facebook Live, because that’s an officer safety issue.” Id.

       30. Separately, after Officer Ellis issued citations to the driver, he stated near the [12:40]

mark of the video “Facebook Live … we’re not gonna have, okay, because that lets everybody

y’all follow on Facebook that we’re out here … It lets everybody know where y’all are at.

We’re not gonna have that.” Id., pp. 19-20.




                                      -5-
            Case 4:19-cv-00157-D Document 1 Filed 11/03/19 Page 5 of 9
       31. Officer Ellis continued at [12:50]: “If you were recording, that is just fine … We

record, too. So in the future, if you’re on Facebook Live, your phone is gonna be taken from

you[.] … And if you don’t want to give up your phone, you’ll go to jail.” Id., p. 20.

       32. Later, Officer Ellis later repeated at [13:16]: “[Y]ou can record on your phone … but

Facebook Live is not gonna happen.” Id., p. 21.

       33. At the time of these interactions, Officer Helms was acting under color of law.

       34. At the time of these interactions, Officer Ellis was acting under color of law.

       35. The physical attack by Officer Helms, and threat of future arrest by Officer Ellis,

deprived Mr. Sharpe of his rights protected by the First Amendment to the Constitution of the

United States, including his right to record police in the public performance of their duties and to

broadcast such recordings in real-time.

       36. Mr. Sharpe is entitled to record any future public interactions he has with law

enforcement and to broadcast such interactions via Facebook Live or another livestreaming

platform, and Mr. Sharpe is protected by the First Amendment to do so without having his phone

confiscated or him being jailed.

                              V. FIRST CAUSE OF ACTION:
           VIOLATION OF 42 U.S.C. § 1983 – DECLARATORY JUDGMENT
      (Official Capacity Claims & Monell Claim Against Defendant Police Department)

       37. Plaintiff incorporates by reference the allegations contained in Paragraphs 1 through

36 of this Complaint as if fully set forth herein.

       38. Mr. Sharpe is a citizen of the United States within the meaning of 42 U.S.C. § 1983.

       39. The Defendant Police Department’s agents acted under color of law within the

meaning of 42 U.S.C. § 1983 during the interactions described above.




                                      -6-
            Case 4:19-cv-00157-D Document 1 Filed 11/03/19 Page 6 of 9
       40. Defendant Police Department’s agents physically attacked Mr. Sharpe for exercising

his “rights, privileges, or immunities secured by the Constitution and laws” within the meaning

of 42 U.S.C. § 1983, and further threatened to deprive Mr. Sharpe of those same rights if

Mr. Sharpe attempted to broadcast in real-time any future interactions with law enforcement.

       41. Upon information and belief, based on Officer Ellis’s representations to Mr. Sharpe,

the Defendant Police Department has an unconstitutional policy, custom, or practice of

preventing citizens from recording and livestreaming their interactions with police officers in the

public performance of their duties.

       42. This Court is empowered by Fed. R. Civ. P. 57 and 28 U.S.C. § 2201(a) to “declare

the rights and other legal relations of any interested party seeking such declaration, whether or

not further relief is or could be sought.”

       43. Mr. Sharpe seeks a declaration that (a) he has a First Amendment-protected right to

record police during the public performance of their duties and (b) his right to record police also

includes the right to broadcast such recordings in real-time, regardless of whether or not any

other individuals view such a broadcast.

                             VI. SECOND CAUSE OF ACTION:
                               VIOLATION OF 42 U.S.C. § 1983
                       (Individual Capacity Claim Against Officer Helms)

       44. Plaintiff incorporates by reference the allegations contained in Paragraphs 1 through

43 of this Complaint as if fully set forth herein.

       45. Mr. Sharpe is a citizen of the United States within the meaning of 42 U.S.C. § 1983.

       46. Officer Helms acted under color of law within the meaning of 42 U.S.C. § 1983

during the interactions described above.




                                      -7-
            Case 4:19-cv-00157-D Document 1 Filed 11/03/19 Page 7 of 9
       47. The physical attack by Officer Helms on Mr. Sharpe in an attempt to seize

Mr. Sharpe’s smartphone, including grabbing Mr. Sharpe’s seatbelt and shirt, deprived

Mr. Sharpe of his “rights, privileges, or immunities secured by the Constitution and laws” within

the meaning of 42 U.S.C. § 1983.

       48. Mr. Sharpe is entitled to nominal damages for Officer Helms’s violation of

Mr. Sharpe’s rights.

                                  VII. PRAYER FOR RELIEF

       WHEREFORE, based upon the foregoing, the Plaintiff respectfully prays that:

       1. The Court find each of the Defendants liable to Mr. Sharpe for the respective causes

of action outlined above;

       2. Mr. Sharpe have and recover of the Defendants nominal damages in the amount of

$1.00 for the infringement of his constitutional rights;

       3. The Court issue a judgment declaring Plaintiff has the right, protected by the First

Amendment to the Constitution of the United States, to both (a) record police officers in the

public performance of their duties and (b) broadcast such recording in real-time;

       4. The Court exercise its discretion to award Plaintiff reasonable attorney’s fees as

permitted under 42 U.S.C. § 1988(b);

       5. The costs of this action be taxed against the Defendants; and,

       6. The Court grant any such additional and further relief as it deems proper and just.



                  ** SIGNATURE APPEARS ON THE FOLLOWING PAGE **




                                      -8-
            Case 4:19-cv-00157-D Document 1 Filed 11/03/19 Page 8 of 9
Respectfully submitted this the   4th   day of          November   , 2019.

                             THE LAW OFFICES OF T. GREG DOUCETTE PLLC

                             /s/ T. Greg Doucette
                             T. Greg Doucette
                             North Carolina Bar No. 44351

                             ATTORNEYS FOR PLAINTIFF
                             311 E. Main Street
                             Durham, North Carolina 27701-3717
                             Phone: (919) 998-6993
                             Fax: (866) 794-7517
                             Email: greg@tgdlaw.com




                              -9-
    Case 4:19-cv-00157-D Document 1 Filed 11/03/19 Page 9 of 9
